IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                            Assigned on Briefs January 14, 2009

       SHELBY COUNTY HEALTH CARE CORPORATION, ET AL. v.
           NATIONWIDE MUTUAL INSURANCE COMPANY

                   Direct Appeal from the Circuit Court for Shelby County
                     No. CT-005823-07, Div. V     Kay S. Robilio, Judge



                   No. W2008-01922-COA-R3-CV - Filed February 6, 2009


Appellant hospital filed suit against Appellee insurance company for damages arising from
Appellee’s alleged impairment of the Appellant’s hospital lien. The trial court granted summary
judgment in favor of Appellant hospital, finding that Appellant had perfected its lien under Tenn.
Code Ann. §29-22-101, and that the Appellee had impaired that lien pursuant to Tenn. Code Ann.
§29-22-104. The trial court, however, limited Appellant’s recovery to the amount of coverage under
the insurance policy. We affirm as modified herein.


    Tenn. R. App. P. 3 Appeal as of Right: Judgment of the Circuit Court Modified and
                                        Affirmed

J. STEVEN STAFFORD , J., delivered the opinion of the court, in which ALAN E. HIGHERS, P.J., W.S.,
and DAVID R. FARMER , J., joined.

Curtis H. Goetsch, Germantown, TN, for Appellant, Shelby County Healthcare Corporation, et al.

Gordon C. Aulgur, Nashville, TN, for Appellee, Nationwide Mutual Insurance Company


                                             OPINION

        On May 29, 2006, Kevin L. Holt was injured in an automobile accident. As a result of his
injuries, Mr. Holt was transported to Appellant Shelby County Health Care Corporation d/b/a
Regional Medical Center (“The Med”), where he remained hospitalized from May 29, 2006 to May
30, 2006. The charges for Mr. Holt’s treatment at The Med totaled $33,823.02.

        On June 9, 2006, The Med filed a hospital lien in the Shelby County Circuit Court in the total
amount of $33,823.02, along with its Affidavit in support thereof. Mr. Holt was covered under a
policy issued by Appellee Nationwide Mutual Insurance Company (“Nationwide”). The policy
allows for medical benefits coverage up to $5,000.00. Pursuant to this policy, Nationwide paid
medical coverage proceeds to Medic One in the amount of $1,290.00 for Mr. Holt’s transport.
Nationwide also payed $3,710.00 to The Regional Medical Center of Northeast Arkansas for Mr.
Holt’s treatment there, thus exhausting Mr. Holt’s medical benefit coverage of $5,000.00. There is
no dispute in the record that both the payment to Medic One and to The Regional Medical Center
of Northeast Arkansas were made after The Med had filed its lien in this case.

       The Med filed suit against Nationwide in the Circuit Court at Shelby County. In its
Complaint, The Med asserts that Nationwide impaired its hospital lien by paying benefits to Medic
One and the Regional Medical Center of Northeast Arkansas in contravention of the lien The Med
held. The Med seeks damages in the amount of the lien. Following discovery, both parties moved
the court for summary judgment. On May 23, 2008, the trial court heard arguments on those
motions. On July 21, 2008, the trial court entered its order, finding that: (1) The Med had a valid
hospital lien in the case, (2) Nationwide had impaired The Med’s lien by paying insurance proceeds
to Medic One and the Regional Medical Center of Northeast Arkansas, and (3) The Med was entitled
to damages in the amount of the policy coverage of $5,000.00.

       The Med appeals and raises one issue for review as stated in its brief:

               Whether the trial court erred in the limitation of the award to [The
               Med] to the amount of the relevant policy limits of the insurance
               policy issued by...Nationwide, as the result of Nationwide’s
               impairment of The Med’s hospital lien.

In the posture of Appellee, Nationwide raises the following, additional issues:

               1. Whether the trial court erred in finding that The Med held a valid
               lien against Nationwide.

               2. Whether the trial court erred in finding that Nationwide impaired
               The Med’s lien.

        It is well settled that a motion for summary judgment should be granted when the movant
demonstrates that there are no genuine issues of material fact and that the moving party is entitled
to a judgment as a matter of law. See Tenn. R. Civ. P. 56.04. The party moving for summary
judgment bears the burden of demonstrating that no genuine issue of material fact exists. See Bain
v. Wells, 936 S.W.2d 618, 622 (Tenn.1997). On a motion for summary judgment, the court must take
the strongest legitimate view of evidence in favor of the nonmoving party, allow all reasonable
inferences in favor of that party, and discard all countervailing evidence. See id. In Byrd v. Hall, 847
S.W.2d 208 (Tenn.1993), our Supreme Court stated:

               Once it is shown by the moving party that there is no genuine issue
               of material fact, the nonmoving party must then demonstrate, by
               affidavits or discovery material, that there is a genuine, material fact


                                                  -2-
                dispute to warrant a trial. In this regard, Rule 56.05 provides that the
                nonmoving party cannot simply rely upon his pleadings but must set
                forth specific facts showing that there is a genuine issue of material
                fact for trial.

Id. at 211 (citations omitted).

        Summary judgment is only appropriate when the facts and the legal conclusions drawn from
the facts reasonably permit only one conclusion. See Carvell v. Bottoms, 900 S.W.2d 23, 26
(Tenn.1995). The material facts of this case are not in dispute, and the gravamen of the instant appeal
involves the interpretation of Tenn. Code Ann. §29-22-101. Because only questions of law are
involved, there is no presumption of correctness regarding a trial court's ruling on the motions for
summary judgment. See Bain, 926 S.W.2d at 622. Therefore, our review of the trial court's grant of
summary judgment is de novo on the record before this Court. See Warren v. Estate of Kirk, 954
S.W.2d 722, 723 (Tenn.1997).

        Our Supreme Court has stated that in interpreting statutes, courts are to “give effect to the
legislative intent without unduly restricting or expanding a statute's coverage beyond its intended
scope.” Owens v. State, 908 S.W.2d 923, 926 (Tenn.1995). The courts should determine intent “from
the natural and ordinary meaning of the statutory language within the context of the entire statute
without any forced or subtle construction that would extend or limit the statute's meaning.” State v.
Flemming, 19 S.W.3d 195, 197 (Tenn.2000). Further, the rules of statutory construction direct
courts not to “apply a particular interpretation to a statute if that interpretation would yield an absurd
result.” State v. Sims, 45 S.W.3d 1, 11 (Tenn.2001).

       Tenn. Code Ann. §29-22-101 governs hospital liens and provides, in pertinent part, as
follows:
             (a) Every person, firm, association, corporation, institution, or any
             governmental unit, including the state of Tennessee, any county or
             municipalities operating and maintaining a hospital in this state, shall
             have a lien for all reasonable and necessary charges for hospital care,
             treatment and maintenance of ill or injured persons upon any and all
             causes of action, suits, claims, counterclaims or demands accruing to
             the person to whom such care, treatment or maintenance was
             furnished, or accruing to the legal representatives of such person in
             the case of such person's death, on account of illness or injuries
             giving rise to such causes of action or claims and which necessitated
             such hospital care, treatment and maintenance.

                (b) The hospital lien, however, shall not apply to any amount in
                excess of one third ( 1/3 ) of the damages obtained or recovered by
                such person by judgment, settlement or compromise rendered or



                                                   -3-
                   entered into by such person or such person's legal representative by
                   virtue of the cause of action accruing thereto.

        In University of Tennessee v. Prudential Ins. Co., No. 03A01-9611-CV-00345, 1997 WL
119582 (Tenn. Ct. App. March 18, 1997), perm. app. denied (Tenn. Dec. 22, 1997), this Court
addressed the applicability of Tenn. Code Ann. §29-22-101 to contractual medical payments arising
from insurance coverage. In Prudential, as in the case at bar, the party opposing the lien argued that
Tenn. Code Ann. §29-22-101 is limited to the imposition of a lien for recovery for damages in an
action in tort. Because this case involves payment under Mr. Holt’s insurance policy, Nationwide
contends that Tenn. Code Ann. §29-22-101 is not applicable. Reading Tenn. Code Ann. §29-22-101
in pari materia with Tenn. Code. Ann. § 29-22-102(e)(1),1 the Prudential Court held that:

                    It would be anomalous to limit the application of the statute solely to
                   settlements or judgments in tort claims when the
                   patient/plaintiff/claimant was entitled to contractual benefits arising
                   from an illness or injury for which he was hospitalized and for which
                   he received policy benefits on account of the injuries and hospital
                   care.

University of Tennessee v. Prudential Ins. Co., 1997 WL 119582 at *2. Consequently, we conclude
that The Med’s hospital lien was applicable to any payments made on behalf of Mr. Holt by
Nationwide. In its brief, Nationwide contends that the University of Tennessee v. Prudential Ins.
Co. case is not applicable to the instant appeal. Specifically, Nationwide points to the fact that, in
Prudential, the insurance proceeds were paid directly to the insured, and not to the service providers.
We find this argument to be unpersuasive. From our interpretation, Prudential is directly on point
in this appeal. How the insurance proceeds are paid (i.e., directly to the insured, or to the service
provider) is not the dispositive question under Prudential. Rather, as in the case at bar, the
gravamen is whether those proceeds were paid in contravention of an existing lien. Before turning
to the question of whether Nationwide’s payment of insurance proceeds to Medic One and the
Regional Medical Center of Northeast Arkansas constitutes an impairment of The Med’s hospital
lien, we note that The Med’s filing a lien in this case constitutes notice to Nationwide of the
existence of that lien. Tenn. Code Ann. §29-22-102(c) states that “[t]he filing of the claim shall be
notice thereof to all persons, firms or corporations who may be liable on account of such illness or
injuries, whether or not they are named in the claim or lien and whether or not a copy of the claim
shall have been received by them.” Having concluded that The Med had a valid lien in this case,
under Tenn. Code Ann. §29-22-102(c), the burden to honor The Med’s lien falls to Nationwide.



         1
            Tenn. Code Ann. §29-22-102(e)(1) provides: “If at the time an insurance carrier or other person, corporation
or entity reaches a settlement and obtains a release of liability on or pays a claim filed by a policyholder or other person
against such carrier, person, corporation or other entity, the hospital providing treatment to such policyholder or person
has not perfected a lien as set out in this section, any lien perfected subsequent to such settlement or payment shall not
apply to or create any additional liability on the part of the insurance carrier or other person, corporation or entity paying
the settlement or claim.”

                                                             -4-
       Tenn. Code Ann. § 29-22-104 governs impairment of liens and provides, in relevant part, as
follows:
              (a) No release or satisfaction or any action, suit, claim, counterclaim,
              demand, judgment, settlement or settlement agreement, or any of
              them, shall be valid or effectual as against such lien unless the
              lienholder shall join therein or execute a release of the lien.

                (b)(1) Any acceptance of a release or satisfaction of any such cause
                of action, suit, claim, counterclaim, demand or judgment and any
                settlement of any of the foregoing in the absence of a release or
                satisfaction of the lien referred to in this chapter shall prima facie
                constitute an impairment of such lien, and the lienholder shall be
                entitled to an action at law for damages on account of such
                impairment, and in such action may recover from the one accepting
                such release or satisfaction or making such settlement the reasonable
                cost of such hospital care, treatment and maintenance.

         Pursuant to this statute, and specifically § 29-22-104(b)(1) thereof, we conclude that the trial
court correctly found that Nationwide impaired The Med’s lien in this case. As set out above,
Tennessee defines the impairment of a hospital lien as the satisfaction of any claim “in the absence
of a release or satisfaction of the lien.” Tenn. Code Ann. §29-22-104(b)(1). Such action “shall
prima facie constitute an impairment of such lien....” Id. Because Nationwide “settled” a claim
arising from Mr. Holt’s accident (i.e., made payment to Medic One) without a release or satisfaction
of The Med’s existing lien, under the plain language of Tenn. Code Ann. § 29-22-104, it impaired
that lien.

The remaining question, therefore, is what damages are due The Med for Nationwide’s violation of
the lien.

         The Med contends that it is entitled to recover the full amount of Mr. Holt’s medical bills as
a result of Nationwide’s disregarding the lien. Nationwide contends that, under Tenn. Code Ann.
§29-22-101(b), supra, The Med’s recovery is limited to one-third of the amount of Mr. Holt’s
insurance coverage. Tenn. Code Ann. §29-22-101(b) addresses a hospital’s ability to collect under
a lien from damages obtained by a patient in a “judgment, settlement or compromise rendered or
entered into” by the patient, which is not the scenario before us in this appeal. The distinction
between §§29-22-101(b) and 29-22-104(b) was addressed in Prudential. In our initial opinion in
that case, we affirmed the trial court’s holding of lien impairment, but modified the award of
damages by limiting the hospital’s recovery to the one-third amount set out in Tenn. Code Ann. §29-
22-101(b). However, upon the hospital’s motion for rehearing, in which it argued that §29-22-101(b)
was inapplicable, we granted the motion and held that, under the terms of the statute, the hospital
was entitled to the full amount of the lien:




                                                  -5-
               Section 101(b) provides that the “ lien shall not apply to any amount
               in excess of one-third of the damages obtained or recovered ...” while
               the statutes in the hospital lien scheme must be read in pari materia,
               we conclude that where the complaint seeks damages for the
               impairment of the lien, as contrasted to damages for the enforcement
               of it, section 101(b) has no application.

University of Tennessee v. Prudential Ins. Co.,1997 WL 119582 at *3. Likewise, in the case at bar,
The Med’s complaint seeks damages for the impairment of the lien, and seeks damages in the full
amount of that lien ($33,823.02). Tenn. Code Ann. §29-22-104(b)(1), as opposed to Tenn. Code
Ann. §29-22-101(b), is applicable in this case. The relevant statute provides that, upon impairment
of the lien, the “lienholder shall be entitled to an action at law for damages on account of such
impairment, and in such action may recover from the one accepting such release or satisfaction or
making such settlement the reasonable cost of such hospital care, treatment and maintenance.”
Id. (emphasis added). In the instant case, Nationwide does not dispute the reasonableness of the
hospital costs associated with Mr. Holt’s stay. Based upon the statutory scheme, and in light of our
holding in Prudential, we conclude that the trial court erred in limiting The Med’s damages for
impairment of the lien to the $5,000.00 coverage amount. This holding complies with the
Legislative intent to vest hospitals with rights in third party payments made on behalf of its patients.
See, e.g., Martino v. Dyer, No. M1999-02397-COA-R3-CV, 2000 WL 1727778 (Tenn. Ct. App.
Nov. 22, 1999). Furthermore, the similarity between the hospital lien statutes of Tennessee and
Alabama (i.e., Ala. Code Ann. §35-11-372 and Tenn. Code Ann. §29-22-104) provides further
support for our ruling here. In Progressive Specialty Ins. Co. v. University of Alabama Hospital,
953 So. 2d 413 (Ala. App. 2006), the insurance company paid benefits directly to the insured, in
contravention of the hospital’s lien. The Alabama appellate court affirmed the trial court’s award
of the full amount of the lien to the hospital, holding that “the hospital-lien statute does apply to
moneys due a patient by virtue of a contractual undertaking such as an insurance policy.” Id. at 416.
We conclude that the same is true in Tennessee.

        For the foregoing reasons, we affirm the order of the trial court as to the findings that The
Med perfected its hospital lien, and that Nationwide impaired that lien. We modify the order to
reflect a judgment in favor of The Med, and against Nationwide, in the full amount of the lien,
$33,823.02. Costs of this appeal are assessed to the Appellee, Nationwide Mutual Insurance
Company.


                                                        ___________________________________
                                                        J. STEVEN STAFFORD, J.




                                                  -6-